-----DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on June 10, 2021 and July 19, 20201 have been entered.
 
Acknowledgements and Response to Remarks
This action is in response to the amendment filed on June 10, 2021, and the request for continued examination filed on July 19, 2021. Claims 1-20 are currently pending and have been fully examined. 
With respect to the 101 rejection, applicant is of the opinion that claims go beyond the mere abstract concept of creating a contract. The examiner respectfully disagrees and notes that even though the claims recite additional elements of a processor, a blockchain, a memory, and a non-transitory computer readable medium, these additional elements merely use a computer as a tool to perform the abstract idea. The use of the additional elements such as a processor, a blockchain, a memory, and a non-transitory computer readable medium, etc. does not integrate the 
With respect to 112(a) Applicant’s amendment raises a new issue. For example, the amended claims 3, 10, and 17 recite: “verifying, based on the proof, that the function F satisfies the pre-condition P and the post-condition P' using an assumed value for the pre-condition based on the proof.” However, the Specification is silent to using an assumed value for the pre-condition based on the proof and the new language constitutes new matter.
With respect to the 103 rejections, Applicant argues that “the VCGen module 32 cannot reasonably be construed to be a “proof”” The examiner respectfully agrees and notes that the module 32 of Necula “is not” construed to be a proof. Rather, the action of detailed inspection of the annotated executable (i.e. code) by the module 32 based on the code content is interpreted to be verification of the code based on the proof that is included in the code. Applicant is of the opinion that the safety proof as taught by Necula is not part of the code. The examiner respectfully disagrees and notes that Necula at least in FIG. 4 and Col. 6 Il. 7-23, teaches an annotated executable (i.e., code) that is verified by module 32 based on the annotations included in the code, where the annotations include pre and post conditions. Therefore, the annotated executable (i.e., code) of Necula comprises pre and post conditions as well as a proof. 
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-7 are directed to a system (product), claims 8-14 are directed to a method (process) and claims 15-20 are directed to a non-transitory computer readable medium (product.) Therefore, the claims fall within the four statutory categories.
Claims 1-20 are directed to the abstract idea of creating a contract, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
The claims are directed to creating a contract. Specifically, the claims are directed to creating a contract with conditions, determining the contract is valid and whether a particular transaction is allowed under the contract, and carrying out the transaction if it is allowed, which is an algorithm and a commercial or legal interaction grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for creating a contract, the claims recite 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of a processor, a blockchain, a memory, and a non-transitory computer readable medium, merely use a computer as a tool to perform the abstract idea, specifically, creating a contract with conditions, determining the contract is valid and whether a particular transaction is allowed under the contract, and carrying out the transaction if it is allowed. The use of a processor, a blockchain, a memory, and a non-transitory computer readable medium, does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 1-20 only involve the use of computers as tools to perform creating a contract.
Taking the claim elements separately, the independent claim 1 involves creating a contract with conditions, determining the contract is valid and whether a particular transaction is allowed under the contract, and carrying out the transaction if it is allowed. This only uses a computer system (e.g., processor, a blockchain, etc.) to automate or implement the abstract idea of creating a contract. Dependent claims 2-4, 7, 9-11, 14 and 16-18 describe the function and the parameters. Claims 5-6, 12-13, and 19-20 describe storing data. These claims further describe the use of a computer system to automate or implement the abstract idea. Therefore, the use of the computer, in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of creating a contract, including creating a contract with conditions, determining the contract is valid and whether a particular transaction is allowed under the contract, and carrying out the transaction if it is allowed. The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field.
The use of a processor, a blockchain, a memory, etc., as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Further support for the rationale discussed above can be found at: 
http://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 3, 10, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 3, 10, and 17 the amended claims recite: “verifying, based on the proof, that the function F satisfies the pre-condition P and the post-condition P' using an assumed value for the pre-condition based on the proof.” However, the Specification is silent to using an assumed value for the pre-condition based on the proof.

…the BC peer may verify the signature of the pair Sign(Q,P). The BC peer may verify that the function of the smart contract F satisfies the pre- and post-conditions (P and P') under the assumption P using a formal proof management system (e.g., Coq). For example, the function may be "buy k". Then, the P may be Q(k)>0 and the P' may be risk(Q,k)<10 with a proof H. The property to verify P' may be, for example, P'=risk(Q,0)<10…

	Therefore, the new language constitutes new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Necula et al. (US Patent No. 6,128,774), in view of Konda et al. (US Patent Publication No. 2018/0189753).
With respect to claims 1, 8 and 15, Necula et al. teach:
deploying… by a distributed network…a code… comprising a function (F) having a pre-condition P, a post-condition P’ and a proof; (FIG. 3, FIG. 4, Col. 5 l. 6-Col. 6 l. 23, Col. 7 ll. 19-32, Col. 10 l. 60-Col. 11 l. 5, Col. 16 ll. 5-40)
receiving, by the distributed network… a signed pair (Sign(Q, P)), where Q is a state of the …code; (FIG. 5, Col. 5 ll. 35-49, Col. 10 l. 60-Col. 11 l. 31, Col. 13 ll. 25-35, Col. 16 ll. 5-40) 
invoking, by the distributed network… the function F of the …code…; (Col. 6 ll. 7-23, Col. 16 ll. 5-40)
verifying, by the distributed network…the signed pair Sign(Q, P); (Col. 14 ll. 24-43, Col. 16 ll. 5-40) 
determining, by the distributed network… that the function F satisfies the pre-condition P and the post-condition P’, based on the proof; (Col. 7 ll. 19-32, Col. 10 l. 60-Col. 11 l. 5, Col. 11 ll. 29-37, Col. 16 ll. 5-40)
executing, by the distributed network…the function F with the state Q in response to the determining. (FIG. 2, FIG. 3, Col. 4 l. 66-Col. 5 l. 5, Col. 5 ll. 35-49, Col. 16 ll. 5-40, Claim 1)

a processor … (Col. 16 ll. 5-40)
a memory storing one or more instructions that when executed by the processor…(Col. 16 ll. 5-40)
and with respect to claim 15, ….
a non-transitory computer readable medium storing one or more instructions, that when executed by a processor…(Col. 16 ll. 5-40)
Necula et al. do not explicitly teach:
a blockchain (BC) peer, 
a smart contract
However, Konda et al. teach:
a blockchain (BC) peer, ([0020]-[0022], [0035]-[0050]
a smart contract ([0020]-[0022], [0035]-[0050])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the software, that is being verified by Necula et al., with the smart contract in a blockchain environment, as taught by Konda et al., in order to perform software verification using proof-carrying code, as taught by Necula et al. on the smart contract. (Konda et al., Abstract, [0020]) “simple Substitution of One Known Element for Another To Obtain Predictable Results” (In re International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), and Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007)).
With respect to claims 2, 9 and 16, Necula et al. and Konda et al. teach the limitations of claims 1, 8, and 15

invoking the function F of the …code… based on the post-condition  P’. (Col. 7 ll. 19-32)
In addition, Kondo et al. teach smart contract ([0020]-[0022], [0035]-[0050])
With respect to claims 3, 10, and 17, Necula et al. and Konda et al. teach the limitations of claims 1, 8, and 15
Moreover, Necula et al. teach:
when determining that the function F satisfies the pre-condition P and the post-condition P’ based on the proof… verifying, based on the proof, that the function F satisfies the pre-condition P and the post-condition P' using an assumed value for the pre-condition based on the proof. (Col. 7 ll. 19-32)
With respect to claims 4, 11 and 18, Necula et al. and Konda et al. teach the limitations of claims 1, 8, and 15
Moreover, Necula et al. teach:
wherein the state Q comprises a pair of a variable and a value, or a pair of a variable and an error. (Col. 11 ll. 6-13)
With respect to claims 5, 12, and 19, Necula et al. and Konda et al. teach the limitations of claims 1, 8, and 15
Moreover, Necula et al. teach:
storing the state Q …. (Col. 11 ll. 14-28)
In addition, Kondo et al. teach the blockchain ([0020]-[0022], [0035]-[0050])
With respect to claims 6, 13, and 20, Necula et al. and Konda et al. teach the limitations of claims 5, 12, and 19.

recording the signed pair Sign(Q, P) …(Col. 10 l. 60-Col. 11 l. 5, Col. 14 ll. 24-29)
In addition, Kondo et al. teach the blockchain ([0020]-[0022], [0035]-[0050])
With respect to claims 7 and 14 Necula et al. and Konda et al. teach the limitations of claims 6 and 8.
Moreover, Necula et al. teach:
assigning the pre-condition P and the post-condition P' to the … code… at deployment. (Col. 5 ll. 50-65, Col. 7 ll. 19-32, Col. 10 l. 60-Col. 11 l. 5, Col. 16 ll. 5-40)
In addition, Kondo et al. teach the smart contract ([0020]-[0022], [0035]-[0050])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/SIMA ASGARI/Examiner, Art Unit 3699                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685